ACCEPTED
                                                                                         01-15-00279-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                    7/23/2015 4:58:51 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                No. 01-15-00279-CR

                                       In the                          FILED IN
                                                                1st COURT OF APPEALS
                               COURT OF APPEALS                     HOUSTON, TEXAS
                                      For the                   7/23/2015 4:58:51 PM
                            FIRST JUDICIAL DISTRICT             CHRISTOPHER A. PRINE
                                                                        Clerk
                                    at Houston




                On Appeal from the 338th Judicial District Court of
                               Harris County, Texas
                            in Cause Number 1344346




                       JOSEPH JUAN FACUNDO, Appellant
                                         v.
                         THE STATE OF TEXAS, Appellee
                          __________________________

       APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                    ______________________________

      TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      COMES NOW, Joseph Juan Facundo, Appellant herein, by and through his

attorney of record, Patrick F. McCann, and files this, his Motion for Extension of

Time. In support of said motion, Appellant would show the Court the following:

   1. Counsel has a death appellee’s brief due to the Fifth Circuit on August 3rd and
      a Certificate of Appealability due the same day in Norris v. Stephens.

   2. Counsel had sought and obtained a continuance of a federal medicare fraud
      case in United States v. Tsolak Gevorgyan but upon government objection, the
      federal district court judge reinstated the August 17th trial date so we are now
      headed to jury trial in this matter beginning August 17th. Counsel must
      prepare to represent his client in this very complex fraud case.

   3. Counsel is also preparing for a non-death capital trial in State of Texas v. Rene
      Lopez in the 180th district court.

   4. Counsel is working on an appellate brief on a death penalty appeal in Rivers v.
      State.

   5. For the reasons set forth above, Appellant respectfully requests that he be
      granted an extension of thirty (30) days so that his brief in this case will now
      be due on August 27th, 2015, and the Court will accept the filed brief.

                                      PRAYER

     WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests that

this Court grant his Motion for Extension of Time.

                                               Respectfully submitted,
                                               The Law Offices of Patrick McCann


                                               By: /s/ Patrick F. McCann
                                                 Patrick F. McCann
                                                 SBN: 00792680
                                                 909 Texas Avenue, Suite 205
                                                 Houston, Texas 77002
                                                 Phone: (713) 223-3805
                                                 eFax: (281) 667-3352




                                         [2]
                             CERTIFICATE OF SERVICE

This is to certify that on July 23, 2015, a true and correct copy of the above and
foregoing document was served on:

Mr. Alan Curry                                   Via email: Curry_Alan@dao.hctx.net
Chief Prosecutor, Appellate Division
Harris County District Attorney’s Office
1201 Franklin Street, Ste. 600
Houston, TX 77002-1923

                                                          /s/ Patrick F. McCann
                                                           Patrick F. McCann




                                           [3]